Citation Nr: 1711433	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  11-16 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran is represented by:	Dale Graham, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
 


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1969 to May 1971.  His awards include a Purple Heart and a Bronze Star Medal with a with Combat "V."  This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and June 2013 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

In January 2015, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This matter was previously before the Board in March 2015, at which time it was remanded for further development.  The requested development was completed,  and the case has been returned to the Board for further appellate action.

The Board notes that in January 2017, the Veteran submitted a Disability Benefits Questionnaire (DBQ) without a waiver of RO review.  The physician who completed the DBQ characterized the Veteran's level of impairment as "occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood," which corresponds to a 70 percent rating.  As     the Board is granting a 70 percent rating for PTSD and TDIU, the Board finds no prejudice to the Veteran in considering this additional evidence.  


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's service-connected PTSD has resulted in, at most, impairment more nearly approximating occupational and     social impairment with deficiencies in most areas.

2.  Throughout the appeal period, the Veteran has been unable to secure or follow substantially gainful employment as a result of service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent, but not higher, for PTSD have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for entitlement to TDIU have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify   was satisfied by a letter dated May 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.  

The Veteran was afforded a hearing before the Board in January 2015, and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The Board notes that actions requested in the prior remand have been undertaken.  
The RO obtained outstanding VA treatment records and provided the Veteran with another VA psychological examination in December 2015.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)); see also     38 C.F.R. § 3.655(b) (when a claimant fails to report, without good cause, for a VA examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

      PTSD Rating

In March 2010, the Veteran submitted a claim for a temporary total disability rating for his service-connected PTSD due to hospital treatment.  In a May 2010 rating decision, a temporary 100 percent rating was assigned from January 25, 2010, to March 31, 2010, and a 50 percent rating was assigned from April 1, 2010.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also 38 C.F.R. § 4.29 (2016).  Thereafter, the Veteran appealed the 50 percent rating assigned from April 1,    2010.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent    the average impairment of earning capacity resulting from disability.  38 U.S.C.A.  § 1155; 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R.     § 4.1.  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the claimant; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures      more nearly approximates the criteria for the next higher rating; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  See 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.10 (2015); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's service-connected PTSD is evaluated under the criteria set forth in the General Rating Formula for Rating Mental Disorders (General Rating Formula).  Pursuant to the General Rating Formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of      only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty      in establishing and maintaining effective work and social relationships.  38 C.F.R.    § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted when there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting         the ability to function independently, appropriately, or effectively; impaired   impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A maximum 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the General Rating Formula are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or effects thereof, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the evidence considered in determining the level of impairment under Diagnostic Code 9411 is not restricted   to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms associated with the Veteran's PTSD and their effect on the level of occupational and social impairment.  Id.  

The record also contains Global Assessment of Functioning (GAF) scores assigned by clinicians, which reflect the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by replacing references to DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV) with the fifth edition of the DSM (DSM-5).  See 38 C.F.R. § 4.125, amended by 79 Fed. Reg. 45099 (effective Aug. 4, 2014).  Although DSM-5 does not use the GAF Scale to assess functioning, the DSM-IV was in effect at the time the GAF scores were assigned.  Thus, the Board will consider the GAF scores of record in evaluating    the Veteran's occupational and social functioning.  However, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score,    is not determinative of the VA disability rating to be assigned.  The percentage evaluation is based on all of the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126(a) (2016).  

A GAF score between 61 and 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational,       or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score between 51 and 60 indicates (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational,     or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score between 41 and 50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 31and 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score between 21 and 30 indicates behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation).  See DSM-IV.

In September 2009, the Veteran submitted written statements from a friend and       a neighbor who indicated that the Veteran appeared withdrawn, on edge, and overwhelmed.  They also observed eruptions of unpredictable behavior, particularly around the anniversary of the day the Veteran was wounded in combat.

A September 2009 letter from the Veteran's Vet Center therapist indicates that     the Veteran often exhibited pressured speech, was usually anxious and tense, and experienced intense suicidal ideations.  It was noted that although the Veteran    tires to pretend to be confident and self-assured, he goes through periods where he feels extremely low and "thinks he isn't worth the cost of a bullet."  During these periods, which usually occur around the anniversary of the day he was wounded     in Vietnam, the Veteran exhibits increased isolation and alcohol use, and his attendance at counseling drops off.  The therapist opined that it was highly unlikely that the Veteran will achieve significant improvement in his PTSD symptoms.  

From November 2009 to December 2009, the Veteran participated in an inpatient VA Psychiatry and Addiction Recovery Treatment (PART) program.  Upon admission, he reported symptoms of anxiety, nightmares, avoidance, depression, social isolation, lack of appetite, difficulty sleeping, and feelings of hopelessness, helplessness, and guilt.  He stated that he felt anxious all the time and self-medicated with alcohol     and marijuana in an effort to slow down his mind.  The Veteran also reported occasional suicidal ideation, but denied any current intent.  It was noted that a cognitive examination performed earlier that month suggested the presence of a severe impairment in short-term memory.  A GAF score of 60 was assigned.  A December 2009 discharge summary indicates that the Veteran had a history of very severe recurring crises from his PTSD, most often occurring in July of every year.  During treatment, the Veteran was somewhat depressed, anxious, exhibited a poor short-term memory, and had difficulty concentrating.  The plan was to continue PTSD therapy at the Vet Center.

From January 2010 through March 2010, the Veteran participated in a VA residential PTSD treatment program, during which he reported intrusive thoughts and memories, avoidance, severe depression, and extreme difficulty sleeping, difficulty concentrating, hyperarousal, irritability, and exaggerated startle response.  The Veteran reported a history of suicidal ideations, but no current suicidal or homicidal intent.  He also reported difficulty being in crowded places, and it was noted that he had to use breathing exercises to calm himself down while in a food court during a group outing.  A GAF score of 55 was assigned.

A March 2012 VA examination report indicates that the Veteran endorsed symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss, impaired judgment, and disturbances of mood and motivation.  The Veteran reported living with his wife and disabled adult son, with whom he had a good relationship.  However, he admitted to being grouchy and verbally hurtful to his wife at times.  He also reported having a good relationship with his other two adult children, but reported feelings of detachment from others and denied having any friends.  The Veteran reported being the full-time care giver to his adult son with special needs, noting that he drove him to and from a sheltered workshop and performed household chores.  The examiner characterized the Veteran's level of impairment as "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."  A GAF score of 65 was assigned.  

VA treatment records show that the Veteran presented to the emergency room         in February 2013 with complaints of depression, irritability, anger, feelings of hostility, nightmares, poor sleep, suicidal and homicidal ideations, and alcohol dependence.  He also reported decreased interest in enjoyable activities; feelings of hopelessness and guilt; and decreased energy, concentration, and appetite.  It was noted that the Veteran exhibited a potential for violence and paranoia about people "out to get him."  He reported drinking about 12 beers daily.  GAF scores of 35 to 40 were assigned.  The Veteran was admitted and discharged two days later.  

A May 2013 VA examination report shows that the Veteran endorsed symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss, impaired judgment, and disturbances of mood and motivation.  The Veteran reported living with his wife of 14 years and his disabled adult son.  He stated that his day typically revolved around caring for his son and tending to his house and lawn.  The Veteran reported having a good relationship with his wife, children, and grandchildren.  It  was noted that the Veteran worked in construction and carpentry for about six or seven years after service and subsequently worked as a civilian aircraft electrician   for the Air Force until his retirement about seven years earlier.  He reported ongoing problems with supervisors when he was working and noted that he was frequently moved between departments.  It was noted that the Veteran still drank about six         to eight beers a day despite attending multiple alcohol treatment programs.  The examiner characterized the Veteran's level of impairment as "occupational and    social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks," and opined that the Veteran's PTSD symptoms did not render him unemployable because he had a sustained work history.  

VA treatment records indicate that the Veteran presented to the emergency room   in August 2013 requesting medically supervised alcohol detox.  He reported drinking a fifth of liquor daily over the past four or five months.  It was noted that he continued to have uncontrolled symptoms of PTSD, including intrusive thoughts, increased startle response, difficulty sleeping, depression, anxiety, increased anger, decreased concentration, little interest in activities, decreased appetite, occasional flashbacks and nightmares, and avoidance of crowds and any unfamiliar people or activities.  His affect was blunted with little animation, and his mood was depressed and anhedonic.  The Veteran was prescribed Sertraline and Zolpidem.  GAF scores ranged between 30 and 35, and upon his discharge about a week later, a GAF score of 50 was assigned.

Subsequent VA treatment records show continued complaints of anxiety, irritability, anger, and social isolation, which increased around the anniversary of the day he was wounded in combat.  His affect was flat, and memory and concentration were fair.  A GAF score of 50 was assigned.
	
A November 2014 DBQ completed by a private physician shows that the Veteran endorsed symptoms of depression, loss of interest, nightmares, suicidal ideations, anger, volatility, avoidance, irritability, aggressive behavior, social isolation, panic episodes, and poor sleep, attention, concentration, memory, and energy. The Veteran reported having contact with his daughter and disabled son, but reportedly had no contact with his other son.  He stated that he and his wife slept in different beds due  to his nighttime thrashing and restlessness.  The Veteran reported being unable to be around others without becoming irritated and noted that he was recently involved in a road rage incident that ended badly.  He also stated that when he was working, he was frequently moved between departments due to his volatile demeanor.  The physician characterized the Veteran's level of impairment as "total occupational and social impairment" and opined that the Veteran was most likely not employable due to his PTSD symptoms.   

A December 2015 VA examination report indicates that the Veteran endorsed symptoms of depressed mood, anxiety, impaired sleep, occasional recurrent nightmares, and flashbacks.  The Veteran reported being suicidal, but stated that caring for his son prevented him from having present intent.  His affect was stable, and memory systems were consistent.  The Veteran reported trying to stay busy "fiddling in his shop," working on his car and property, and caring for his son, which involved driving him to and from his sheltered workshop and assisting him with personal hygiene.  He reported continued use of alcohol and marijuana.  The examiner indicated that the Veteran required continued mental health treatment and characterized his level of impairment as "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation."  The examiner indicated   that the Veteran's GAF scores ranged from 55 to 70-80 and opined that his PTSD did not render him unemployable.  In support of this, the examiner explained that the Veteran's description of "fiddling in his shop," staying busy at home, and having a relationship with his son which gave him "meaning to live," demonstrated that he lived a full, active, meaningful life with no significant effect on his ability to perform physical or sedentary employment.  

A September 2016 DBQ completed by a private physician indicates that the Veteran endorsed symptoms of depressed mood, anxiety, suspiciousness, intrusive memories, chronic sleep impairment, flattened affect, disturbances of motivation or mood, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, including work or a work-like setting.  The physician characterized the Veteran's level of impairment as "occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood."  

The evidence of record establishes that the Veteran's PTSD resulted in symptoms including anxiety, depression, irritability, anger, avoidance, intrusive thoughts     and memories, nightmares, hyperarousal, chronic sleep impairment, difficulty concentrating, impaired memory and judgment, social isolation, lack of appetite, decreased energy, thoughts of suicide, and feelings of hopelessness, helplessness, and guilt.  The record also shows emergency treatment for PTSD and substance abuse on at least two occasions during the appeal period.  The Veteran received GAF scores ranging from 30 to 65, the majority of which represent moderate to severe symptoms.  With respect to social functioning, the Veteran generally reported having a good relationship with his family, but denied having any friends or engaging in recreational activities.  With respect to occupational functioning, the Veteran reported that prior to his retirement, he was frequently moved between departments due to his volatile demeanor.  The medical evidence of record also demonstrates periods of unpredictable behavior, impaired memory, and difficulty concentrating.  Based on the foregoing, and resolving any doubt in the Veteran's favor, the Board finds that a 70 percent rating is warranted throughout the appeal period.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board finds that the Veteran's psychiatric symptoms were not productive         of total occupational and social impairment for any distinct period on appeal. While the Board acknowledges the conclusion of the November 2014 private examiner concerning total social and occupational impairment, her conclusion is inconsistent with the other medical evidence of record.  In this regard, throughout the appeal period, the Veteran maintained good relationships with several family members, performed activities of daily living, maintained personal hygiene, and cared for     his disabled son.  Thus, total social impairment is not shown. Additionally, there was no evidence of persistent hallucinations or delusions, and the evidence is not suggestive of impairment of thought process or communication.  While the 2014 private examiner noted disorientation to time and place, such is not shown by treatment records or other examinations, including the 2016 private examination.  As the 2014 private examination is inconsistent with other VA medical records and private examination, the Board assigns it less probative weight.  Accordingly, the Board finds that the evidence more nearly approximates the criteria for a 70 percent rating, and that a 100 percent schedular rating is not warranted at any time during the period under review. 

The Board has considered whether the Veteran's PTSD presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration      of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2016); Bagwell     v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher or separate ratings for more severe symptoms.  The Veteran's service-connected PTSD is evaluated as a psychiatric disability using the General Rating Formula.  See 38 C.F.R. § 4.130.  Notably, the symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute      an exhaustive list, but rather to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Essentially, the General Rating Formula contemplates all symptoms causing social or occupational impairment.  

In this case, the evidence shows that the Veteran's PTSD has been manifested by symptoms including anxiety, depression, irritability, anger, avoidance, intrusive thoughts and memories, nightmares, hyperarousal, chronic sleep impairment, difficulty concentrating, impaired memory and judgment, social isolation, lack      of appetite, decreased energy, thoughts of suicide, and feelings of hopelessness, helplessness, and guilt, resulting in deficiencies in most areas.  As such, the Board finds that the assigned schedular rating is adequate, and referral for extraschedular consideration is not warranted.  See Thun, 22 Vet. App. at 115.

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning a disability rating in excess of 70 percent for PTSD, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 56. 

	Entitlement to TDIU

VA will grant TDIU when the evidence shows that a veteran is precluded by reason of a service-connected disability or disabilities from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The relevant issue is not whether    the veteran is unemployed or has difficulty obtaining employment, but whether    the veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Advancing age, any impairment caused by conditions that are not service connected, and prior unemployability status must be disregarded when determining whether a veteran     is currently unemployable.  38 C.F.R. §§ 4.16(a), 4.19.  

A total disability rating may be assigned when the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Throughout the appeal period, service connection has been in effect for PTSD, now evaluated as 70 percent disabling; residuals of a gunshot wound to the left ankle, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; and residuals  of a gunshot wound to the left lumbosacral area, scars, a post-operative incisional abdominal hernia, bilateral hearing loss, and erectile dysfunction, all of which are rated as noncompensably disabling.  Thus, the schedular criteria for TDIU have been met throughout the period under review.  

The record shows that the highest level of education attained by the Veteran is a high school diploma and one year of college courses.  After service, the Veteran reportedly held jobs in construction and carpentry, and from 1977 to 2007, he worked as a civil servant aircraft electrician for the Air Force.  A September 2015 correspondence from the Veteran's former employer indicates that the Veteran retired in July 2007 due to his service-connected disabilities.  It was also noted that prior to his retirement, the Veteran missed work about 20 percent of the time and was provided certain concessions for his disabilities, such as being permitted to work alone in isolation.  Moreover, the medical evidence of record demonstrates periods of unpredictable behavior, mild memory loss, difficulty concentrating, decreased energy, and difficulty being around people.

Although the May 2013 and December 2015 VA examiners opined that the Veteran's PTSD did not render him unemployable, neither examiner addressed    the correspondence from the Veteran's former employer indicating that the   Veteran missed work 20 percent of the time and retired due to his service- connected disabilities, despite being provided special accommodations.  In  addition, the December 2015 VA examiner cited to GAF scores ranging from            55 to 70-80 in support of the opinion that the Veteran was employable.  However, during the period under review, the Veteran's GAF scores ranged from 30 to 65, the majority of which represented moderate to severe symptoms.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that "[a]n opinion based on an inaccurate factual premise has no probative value").  

Additionally, neither opinion considers the Veteran's other service-connected disabilities of residuals of gunshot wounds to the ankle and lumbosacral area, hearing loss, tinnitus, scars, a post-operative incisional abdominal hernia, and erectile dysfunction.  The record shows that the Veteran's service-connected hearing loss and tinnitus cause difficulty hearing conversational speech and communicating with others, particularly in the presence of background noise.  Moreover, the record shows that the Veteran's service-connected residuals of a gunshot wound to the left ankle have been manifested by pain, weakness, and loss of strength, resulting in difficulty climbing, squatting, and bending.  Resolving all doubt in the Veteran's favor, the Board finds that the impact of these disabilities, when considered along with the Veteran's PTSD symptomatology are sufficient    to render the Veteran unemployable.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner).  


ORDER

A rating of 70 percent for PTSD is granted, subject to the laws and regulations governing the payment of VA monetary benefits.

TDIU is granted, subject to the laws and regulations governing the payment of VA monetary benefits.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


